Dismissed and Memorandum Opinion filed March 25, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00179-CV
____________
 
GULF MARINE INSTITUTE OF TECHNOLOGY, INC. AND JOHN D.
ERICSSON, Appellants
 
V.
 
PHILLIP LEE, Appellee
 

 
On Appeal from the
County Court at Law No. 1
Galveston County,
Texas
Trial Court Cause
No. 61,935
 

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed January 29, 2010.  On March 17, 2010,
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Seymore, and Brown.